DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 9-15, 23, and 25 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-3 (labeled pages 5-7) in the Applicant Arguments/Remarks Made in an Amendment filed 3/9/22, the prior office action filed 12/9/21, and the claim language below.
Claim 1 recites an apparatus comprising: a battery; a dynamic voltage source coupled in series with the battery, the dynamic voltage source comprising a voltage regulator that includes a buck controller; a capacitor bank coupled to the buck controller and including one or more capacitors, wherein the dynamic voltage source is to use energy of the one or more capacitors to maintain the system voltage above a minimum system voltage; and a back light boost coupled to the buck controller and the capacitor bank via a resistor, the back light boost to charge the one or more capacitors of the capacitor bank.
Claim 23 recites a system comprising: a battery; a battery charger; a dynamic voltage source coupled in series with the battery and with the battery charger, the dynamic voltage source comprising a voltage regulator that includes a buck controller; a capacitor bank coupled to the buck controller and including one or more capacitors, wherein the dynamic voltage source is to use energy of the one or more capacitors to maintain the system voltage above a minimum system voltage; and a back light boost coupled to the buck controller and the capacitor bank via a resistor, the back light boost to charge the one or more capacitors of the capacitor bank.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xing (US 2009/0033293), Wang (US 10,201,050), and Tsai (US 2006/0198169).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./            Examiner, Art Unit 2859         

/EDWARD TSO/             Primary Examiner, Art Unit 2859